Citation Nr: 1110910	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  03-34 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected residuals of a left tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to November 1983.  

This matter is before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the claims in May 2006.  In September 2009, the Board reopened both claims for service connection because new and material evidence had been submitted; the Board denied entitlement to service connection for a left knee disorder and remanded the PTSD issue.      

Pursuant to a Joint Motion to Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court), in an Order dated in May 2010, remanded that portion of the Board's September 2009 decision "that denied entitlement to service-connected residuals of a left tibia and fibula fracture."  The Board notes that entitlement to service connection for residuals of a left tibia and fibula fracture was actually granted in an April 1984 rating decision.  The issue denied by the Board in September 2009 was entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected left tibia and fibula fracture, and this issue was the subject of the Joint Motion.  The case has been returned to the Board for readjudication consistent with the Joint Motion.  

The claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Pursuant to the Joint Motion discussed above, the parties determined that the Board did not satisfy its duty to assist the Veteran in the development of her claim for entitlement to service connection for a left knee disorder, claimed as secondary to service-connected residuals of a left tibia and fibula fracture.  During the Veteran's hearing before a DRO in December 2001, she testified that Dr. Riseman, a rehabilitation physician at Akron General Rehabilitation, told her that her left knee disorder was caused by her service-connected tibia/fibula disorder.  However, the hearing officer did not tell the Veteran to obtain information from Dr. Riseman or suggest that she obtain additional evidence that would corroborate the remark.  

The parties determined that the case should be remanded for the Board to suggest that the Veteran obtain a written opinion from Dr. Riseman or seek additional evidence that would corroborate the physician's remark.  

The Board notes that the Veteran informed her representative in July 2002 that Dr. Riseman was no longer practicing, and the physician who took over his practice did not have old records.  Therefore, she did not fill out the VA form 4142 the representative gave her.  

In light of the Joint Motion, however, the Veteran should be afforded another opportunity to obtain a nexus opinion from Dr. Riseman and to seek additional evidence that would corroborate his remark.  

The Board also finds that VA has not met its duty to assist the Veteran in the development of her claim for service connection of an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

The record shows that the Veteran has been diagnosed with PTSD.  Private treatment records from January and February of 1996 show the first diagnoses of PTSD.  In an April 2001 VAMC treatment note, a clinical social worker stated that the Veteran's scores on a particular diagnostic test were suggestive of PTSD in the moderate range.  In an August 2006 letter, a VA employee wrote that the Veteran was diagnosed with PTSD associated with military related trauma in April 2001.  The record also indicates that the Veteran has been diagnosed with major depressive disorder, neurotic depression, and major depressive disorder with psychotic features.  Evidence of a current disability has, therefore, been established.    

During a DRO hearing in December 2001, the Veteran reported the existence of several PTSD stressors, which included two harassment based stressors.  She stated that she was sexually harassed the entire time she was in service by a particular sergeant.  The Veteran also claimed that, while on fire guard duty in basic training, she was told to remain on guard while drill sergeants had sexual relations with their subordinates.  In the event that the drill sergeants were caught, she was told to state that the incidents never occurred.  

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

Special rules apply to the handling of PTSD personal assault claims.  Under these rules, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault actually occurred.  38 C.F.R. § 3.304(f)(4); Patton v. West, 12 Vet. App. 272, 280 (1999).  This has not yet been done in this case.  In an August 2006 letter, a VA counselor stated that the Veteran has PTSD associated with military trauma.  The Veteran has submitted lay statements from her son, sister and friend which describe the Veteran's difficulties since her separation from service.  This evidence, along with the Veteran's own statements, provides an indication that her PTSD and/or other psychiatric disabilities may be associated with service.  Accordingly, the Board finds that a remand is required to provide the Veteran with an examination and to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that she should obtain an opinion from Dr. Riseman regarding the relationship between her left knee and her service-connected left tibia/fibula disorder.  She should also be advised to obtain additional evidence that would corroborate his remarks regarding the etiology of her left knee disorder.  

2.  The Veteran should be given sufficient time to obtain this evidence and to respond to the request.  

3.  The Veteran is free to submit additional evidence not discussed by the Board.     

4.  Provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any psychiatric disability diagnosed, to include both PTSD and non-PTSD psychiatric disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events, to include the sexual harassment incidents, and the Veteran's post-service medical and psychiatric history.  

Based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed sexual harassment, and if so, whether any of her current psychiatric diagnosis, to include PTSD, are related to the alleged incident(s).  

The examiner is also requested to address generally whether PTSD and any other diagnosed psychiatric condition are etiologically related to an event, injury or disease in service.  

A fully supported rationale must be provided for all opinions, to include citation to evidence of record.  If the examiner finds that an opinion regarding any of these questions requires resort to speculation, such must be stated, and a supporting rationale for that conclusion must be provided.  

5.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.                                                                         


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


